I115th CONGRESS1st SessionH. R. 1019IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Mr. Garrett (for himself, Mrs. Comstock, Mr. Goodlatte, Mr. Wittman, Mr. Taylor, Mr. Griffith, and Mr. Brat) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the Federal building and United States courthouse located at 255 West Main Street Charlottesville, Virginia, as the Justice Antonin G. Scalia Federal Building and United States Courthouse. 
1.DesignationThe Federal building and United States courthouse located at 255 West Main Street, Charlottesville, Virginia, shall be known and designated as the Justice Antonin G. Scalia Federal Building and United States Courthouse. 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in section 1 shall be deemed to be a reference to the Justice Antonin G. Scalia Federal Building and United States Courthouse. 
